ITEMID: 001-57814
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1993
DOCNAME: CASE OF SALESI v. ITALY
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: C. Russo;N. Valticos
TEXT: 8. Mrs Enrica Salesi lives at Pomezia (province of Rome). The facts established by the Commission pursuant to Article 31 para. 1 (art. 31-1) of the Convention are as follows (paragraphs 15-17 of its report):
"15. On 28 February 1986 the applicant instituted proceedings against the Minister of the Interior before the Rome magistrate’s court (pretore)",
seeking payment of a monthly disability allowance which the Lazio social-security department had refused her.
"16. Preparation of the case for trial began at the hearing of 21 May 1986, on which date the court ordered an expert opinion. The expert appointed took the oath at the hearing of 17 June 1986. At the end of the hearing held on 2 December 1986 the court ordered the Minister of the Interior to pay the allowance requested. The text of this decision was deposited with the registry on 16 December 1986.
17. On 21 April 1987 the Minister of the Interior appealed against the above decision and, on 5 May 1987, the President of the Rome District Court arranged for the appeal to be heard by the competent division of the court on 24 May 1989. On that date the Rome District Court dismissed the appeal and upheld the contested decision."
9. According to the information given to the Court by the applicant, the judgment was filed in the registry on 27 January 1990; the Minister appealed on points of law on 20 July, but the Court of Cassation dismissed the appeal in a judgment of 5 June 1991 that was filed in the registry on 10 March 1992.
10. The applicant’s claim was based on Law no. 118 of 30 March 1971 (Law no. 118/71), enacted pursuant to Article 38 of the Italian Constitution, which provides:
"All citizens who are unfit for work and lack the basic wherewithal to live shall be entitled to means of subsistence and welfare assistance.
...
The bodies and institutions set up or supported by the State shall be responsible for discharging the functions provided for in this Article.
..."
11. Under section 13 of Law no. 118/71, the State pays a monthly disability allowance (assegno mensile) to disabled ex-servicemen and civilians aged 18-64 who have been found to be more than two-thirds disabled and who are destitute.
12. As this is a compulsory welfare benefit, disputes over the existence of a right to the allowance come within the magistrate’s labour jurisdiction, and trial procedure is governed by the provisions laid down for labour proceedings (Articles 442 and 444 of the Code of Civil Procedure).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
